               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


FREDERICK L. ATWATER,           )
                                )
               Plaintiff,       )
                                )
     v.                         )       1:18CV866
                                )
HALEY SEAN BOONE,1              )
                                )
               Defendant.       )


                              ORDER

     This matter is before this court for review of the

Memorandum Opinion and Recommendation filed on July 17, 2019, by

the Magistrate Judge in accordance with 28 U.S.C. § 636(b).

(Doc. 19.) In the Recommendation, the Magistrate Judge

recommends that Defendant’s Motion to Dismiss, (Doc. 9), be

denied as moot, that Plaintiff’s Motion for Leave to File an

Amended Complaint, (Doc. 12), be granted, that Defendant’s

Motion to Dismiss Amended Complaint, (Doc. 13), be granted, and

that this action be dismissed. The Recommendation was served on

the parties to this action on July 17, 2019, (Doc. 20).




     1  Plaintiff’s Complaint was filed against former District
Attorney Pat T. Nadolski whose term of office ended on
December 31, 2018. Haley Sean Boone was sworn in as his
successor as the elected District Attorney for Prosecutorial
District 17 on January 1, 2019. Substitution is made pursuant to
Fed. R. Civ. P. 25(d).
Plaintiff timely filed objections, (Docs. 21, 25), to the

Recommendation.

     Plaintiff also filed a motion to appoint counsel in this

matter and a motion to amend his complaint. (Docs. 23, 24.)

Defendant filed a response to Plaintiff’s motion to amend the

complaint, (Doc. 26). In light of dismissal of this action, and

in the absence of exceptional circumstances, Plaintiff’s motion

for appointment of counsel will be denied. The court will also

deny Plaintiff’s motion to amend his complaint. Plaintiff seeks

to substitute the State of North Carolina as Defendant in this

action. However, substituting the defendant in this action would

be futile as Plaintiff still fails to allege facts to establish

that N.C. Gen. Stat. § 15A–269 or the post-conviction process

was inadequate to vindicate the substantive rights provided.

     This court is required to Amake a de novo determination of

those portions of the [Magistrate Judge=s] report or specified

proposed findings or recommendations to which objection is made.@

28 U.S.C. § 636(b)(1). This court Amay accept, reject, or modify,

in whole or in part, the findings or recommendations made by the

[M]agistrate [J]udge. . . . [O]r recommit the matter to the

[M]agistrate [J]udge with instructions.@ Id.

     This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a

                               -2-
de novo determination which is in accord with the Magistrate

Judge=s Recommendation.   This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge=s

Recommendation, (Doc. 19), is ADOPTED. IT IS THEREFORE ORDERED

that Defendant’s Motion to Dismiss, (Doc. 9), is DENIED AS MOOT,

that Plaintiff’s Motion for Leave to File an Amended Complaint,

(Doc. 12), is GRANTED, that Defendant’s Motion to Dismiss Amended

Complaint, (Doc. 13), is GRANTED, that Plaintiff’s Motion for

Appointment of Counsel, (Doc. 23), is DENIED, that Plaintiff’s

Motion to Amend Complaint, (Doc. 24), is DENIED, and that this

action is dismissed.

     A Judgment dismissing this action will be entered

contemporaneously with this Order.

     This the 10th day of September, 2019.




                               _______________________________________
                                   United States District Judge




                                -3-
